James G. Carr, Sr., U.S. District Judge *880Pending in this protracted, but from the onset doomed and throughout fruitless, pro se case is the defendant's renewed motion for sanctions and attorneys' fees and costs (Doc. 52), as supported by the attorneys' verified statement. (Doc. 55). For the reasons that follow, I find the motion indisputably well-taken and the verified statement both accurate and reasonable in all respects. Judgment in favor the defendant and against the plaintiff shall enter as requested therein accordingly.
In a brief opinion, I dismissed plaintiff's complaint on the basis of res judicata. Migliori v. Honeywell , 2016 WL 10592316, *1 (N.D. Ohio). Plaintiff's effort to reverse that decision ended on March 19, 2018, when the United States Supreme Court denied his petition for a writ of certiorari. Migliori v. Honeywell Inc. , --- U.S. ----, 138 S.Ct. 1297, 200 L.Ed.2d 484 (2018) (mem.).
During the course of this case the plaintiff has relentlessly filed pleadings, none of which added anything of possible merit to his utterly meritless complaint, resulting in sixty docket entries thus far.
His most recent pleading is emblematic of his approach to this case: Instead of responding to defendant's renewed motion for attorneys' fees and costs, plaintiff filed a motion to increase punitive damages. (Doc. 56). Nonetheless I gave him additional time to address the merits of the renewed motion. (Doc. 59).
Plaintiff has not taken advantage of that opportunity. He thus has waived any objection to the defendant's renewed motion for attorneys' fees and costs and its accompanying verified statement.
As stated, I have reviewed those documents, and find them well-taken in all respects.
Plaintiff undertook a seemingly endless campaign of litigious harassment of Honeywell and its counsel. In doing so, he has distracted the undersigned and staff from those cases in which the parties have joined the issues and seek relief. It is time for the seemingly endless to end: Accordingly, it is hereby
ORDERED THAT:
1. The defendant's renewed motions for sanctions and attorneys' fees and costs (Doc. 52), as supported by their attorneys' verified petition, be, and the same hereby is granted;
2. The Clerk shall enter judgment in favor of defendant Honeywell, Inc., and against the plaintiff in the amount of $127,819.20;
3. The Clerk shall accept no further pleadings in this case from the plaintiff; any and all such pleadings shall be returned to him unopened;
4. Defendant's motion to substitute counsel of record (Doc. 61) be, and the same hereby is, granted; and
5. An appeal from this decision could not be taken in good faith, and should not be allowed without prepayment in full of the requisite filing fee.
So ordered.